DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a CON of 16/688,476, Patent No. US 112002367, which is CON of 15/765,308, Patent No. 10,517,172, which is 371 of PCT/KR2016/010300, filed on September 12, 2016. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/765,308, filed on April 2, 2018.
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The patents issued to the parent applications (16/688,476, and 15/765,308) may be added to paragraph [0001].  
Appropriate correction is required.

Claim Objections
Claims 2-6 and 12 are objected to because of the following informalities:  Regarding claim 2, “a second sub-planting layer” may be – a second sub-plating--, layer, line 10.  Claims 3-6 and 12 depend upon claim 2, and inherit the same deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior art figure 2 of the specification, herein after Part’2, in view of Kim(JP2012019210A, submitted by the applicant).
Regarding claim 1, Part’2, figure 1 and 2, discloses flexible printed circuit board (FPCB), comprising: a base (10); a first metal layer and a second metal layer on respective surfaces of the base (20); a first plating layer on the first metal layer (30); a second plating layer under the second metal layer (40); a first insulating pattern (50) provided on the first plating layer; and a second insulating pattern under a part of the second plating layer (60).
Part’2 does not disclose wherein a thinness of the first plating layer between the first insulating pattern and the base is different than a thinness of the second plating layer between the second insulating pattern and the base.
Kim, in a partial figure 5, discloses flexible printed circuit board (FPCB), comprising: a base (201); a first metal layer and a second metal layer on respective surfaces of the base (202a, 202b); a first plating layer on the first metal layer (203a, 204a); a second plating layer under the second metal layer (203b,204b), with a thinness of the first plating layer between the first insulating pattern and the base is different than a thinness of the second plating layer between the second insulating pattern and the base (see description, machine translation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Part’2 with a thinness of the first plating layer between the first insulating pattern and the base is different than a thinness of the second plating layer between the second insulating pattern and the base, as taught by Kim, in order to better control the stress on the board and avoid damage.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 17, the modified board of Part’2 further discloses
a display device comprising the FPCB of claim 1, wherein the first insulating pattern is provided at a portion in a bent structure where a change of tensile force is relatively large, and wherein the second insulating pattern is provided at another portion in the bent structure where a change of tensile force is relatively small (See the description of figure 1 and 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,517,172, hereinafter, Pat’172. Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, the board of claims of Pat’172 discloses a flexible printed circuit board (FPCB), comprising: a base (line 1-2, claim 1); a first metal layer and a second metal layer on respective surfaces of the base (line 3-4); a first plating layer on the first metal layer (line 5); a second plating layer under the second metal layer (obvious as disclosed at line 6); a first insulating pattern provided on the first plating layer; and a second insulating pattern under a part of the second plating layer (obvious as disclose at line 7-9), wherein a thinness of the first plating layer between the first insulating pattern and the base is different than a thinness of the second plating layer between the second insulating pattern and the base (obvious as disclosed at line 19-25).
Regarding claim 2, the modified board of claims of Pat’172 discloses further wherein the first plating layer includes: a first region corresponding to a lower portion of the first insulating pattern; and a second region which differs from the first region, wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and a fourth region which differs from the third region, wherein the first plating layer includes: a first sub-plating layer; and a second sub-planting layer on a first part of the first sub-plating layer, wherein the first insulating pattern is provided on a second part of the first sub-plating layer, and wherein a thickness of the second region of the first plating layer is greater than a thickness of the first region of the first plating layer (obvious in view of claims 1, 2, 3 and 17).

Regarding claim 3, the board of claims of Pat’172 discloses wherein a thickness of the third region of the second plating layer corresponds to a thickness of the fourth region of the second plating layer (obvious as no variation in the thickness on the bottom surface of the base, claim 1).

Regarding claim 4, the board of claims of Pat’172 discloses wherein a step difference between an upper surface of the second sub-plating layer and an upper surface of the first insulating pattern is smaller than a step difference between a lower surface of the second plating layer and a lower surface of the second insulating pattern (obvious as the first insulating layer is formed in the cavity, lower than the upper surface first plating layer, claim 1).

Regarding claim 5, the board of claims of Pat’172 discloses wherein the first sub-plating layer and the second sub-plating layer include different materials (obvious as disclosed by claim 13).

Regarding claim 6, the board of claims of Pat’172 discloses wherein the first sub-plating layer and the second sub-plating layer have different contents of tin (Sn) [obvious as disclosed by claim 14].

Regarding claim 7, the board of claims of Pat’172 discloses wherein the base is a chip on film (COF) base, and the first insulating pattern has a structure buried in the first plating layer (obvious as disclosed by claim 12).

Regarding claim 8, the board of claims of Pat’172 discloses wherein a width of the first insulating pattern is different from a width of the second insulating pattern (obvious to have protection / strength in the desired area of the board).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, the board of claims of Pat’172 discloses wherein a thinness of the first plating layer between the first insulating pattern and the base is smaller than a thinness of the second plating layer between the second insulating pattern and the base (obvious as disclosed by claim 1).

Regarding claim 10, the board of claims of Pat’172 discloses wherein a first distance between the first insulating pattern and the base is different from a second distance between the second insulating pattern and the base (obvious as the first insulating pattern is formed in the groove, claim 1).

Regarding claim 11, the board of claims of Pat’172 discloses wherein the first distance is smaller than the second distance (obvious as applied to claim 10 above, disclosed by claim 1).

Regarding claim 12, the board of claims of Pat’172 discloses wherein the first sub-plating layer and the second plating layer include a material of an alloy structure with the first metal layer and the second metal layer on surfaces of the first metal layer and the second metal layer (obvious as disclosed by claim 9).

Regarding claim 13, the board of claims of Pat’172 discloses wherein an upper surface of the first insulating pattern is positioned at a higher level than an upper surface of the first plating layer (obvious as disclosed by claim 5).

Regarding claim 14, the board of claims of Pat’172 discloses wherein a lower surface of the second insulating pattern is positioned at a lower level than a lower surface of the second plating layer (obvious as the second insulating layer is formed on the lower surface of the second plating layer, claim 1).

Regarding claim 15, the board of claims of Pat’172 discloses wherein the first insulating pattern is overlapped with the second insulating pattern in a vertical direction of the base (obvious as disclosed by claim 3).

Regarding claim 16, the board of claims of Pat’172 discloses wherein the first plating layer is thinner than the first insulating pattern, and wherein the second plating layer is thinner than the second insulating pattern (obvious to have desired protection along with strength).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 17, the board of claims of Pat’172 discloses a display device comprising the FPCB of claim 1, wherein the first insulating pattern is provided at a portion in a bent structure where a change of tensile force is relatively large, and wherein the second insulating pattern is provided at another portion in the bent structure where a change of tensile force is relatively small (obvious as disclose by claim 6).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,367, hereinafter Pat’367. Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, the board of claims of Pat’367 discloses a flexible printed circuit board (FPCB), comprising: a base (line 1-2, claim 1); a first metal layer and a second metal layer on respective surfaces of the base (line 3-4); a first plating layer on the first metal layer; a second plating layer under the second metal layer (line 5-6); a first insulating pattern provided on the first plating layer; and a second insulating pattern under a part of the second plating layer (line 7-10), wherein a thinness of the first plating layer between the first insulating pattern and the base is different than a thinness of the second plating layer between the second insulating pattern and the base (obvious as disclosed at line 11-35).

Regarding claim 2, the modified board of claims of Pat’367 further discloseswherein the first plating layer includes: a first region corresponding to a lower portion of the first insulating pattern; and a second region which differs from the first region, wherein the second plating layer includes: a third region corresponding to an upper portion of the second insulating pattern; and a fourth region which differs from the third region, wherein the first plating layer includes: a first sub-plating layer; and a second sub-planting layer on a first part of the first sub-plating layer, wherein the first insulating pattern is provided on a second part of the first sub-plating layer, and wherein a thickness of the second region of the first plating layer is greater than a thickness of the first region of the first plating layer (obvious disclosed by claim 1).

Regarding claim 3, the modified board of claims of Pat’367 further discloseswherein a thickness of the third region of the second plating layer corresponds to a thickness of the fourth region of the second plating layer (obvious as disclosed by claim 1).
Regarding claim 4, the modified board of claims of Pat’367 further discloseswherein a step difference between an upper surface of the second sub-plating layer and an upper surface of the first insulating pattern is smaller than a step difference between a lower surface of the second plating layer and a lower surface of the second insulating pattern (obvious as disclosed by claim 1).

Regarding claim 5, the modified board of claims of Pat’367 further discloses wherein the first sub-plating layer and the second sub-plating layer include different materials (obvious as disclosed by claim 10).

Regarding claim 6, the modified board of claims of Pat’367 further discloses wherein the first sub-plating layer and the second sub-plating layer have different contents of tin (Sn) [obvious as disclosed by claim 11].

Regarding claim 7, the modified board of claims of Pat’367 further discloses wherein the base is a chip on film (COF) base, and the first insulating pattern has a structure buried in the first plating layer (obvious as disclosed by claim 14).

Regarding claim 8, the modified board of claims of Pat’367 further discloseswherein a width of the first insulating pattern is different from a width of the second insulating pattern (obvious as disclosed by claim 5. Additionally, the width would be selected to have desired protection and strength).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, the modified board of claims of Pat’367 further discloseswherein a thinness of the first plating layer between the first insulating pattern and the base is smaller than a thinness of the second plating layer between the second insulating pattern and the base (obvious as disclosed by claim 1).

Regarding claim 10, the modified board of claims of Pat’367 further discloseswherein a first distance between the first insulating pattern and the base is different from a second distance between the second insulating pattern and the base (obvious as disclosed by claim 1).

Regarding claim 11, the modified board of claims of Pat’367 further discloseswherein the first distance is smaller than the second distance (obvious as disclosed by claim 1).
Regarding claim 12, the modified board of claims of Pat’367 further discloses wherein the first sub-plating layer and the second plating layer include a material of an alloy structure with the first metal layer and the second metal layer on surfaces of the first metal layer and the second metal layer (obvious to have an alloy structure to have desired bonding / joint strength with the parent metal layer).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability of the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 13, the modified board of claims of Pat’367 further discloseswherein an upper surface of the first insulating pattern is positioned at a higher level than an upper surface of the first plating layer (obvious as disclosed by claim 2).

Regarding claim 14, the modified board of claims of Pat’367 further discloseswherein a lower surface of the second insulating pattern is positioned at a lower level than a lower surface of the second plating layer (obvious as disclosed by claim 3).

Regarding claim 15, the modified board of claims of Pat’367 further discloseswherein the first insulating pattern is overlapped with the second insulating pattern in a vertical direction of the base (obvious as disclosed by claim 5).

Regarding claim 16, the modified board of claims of Pat’367 further discloseswherein the first plating layer is thinner than the first insulating pattern, and wherein the second plating layer is thinner than the second insulating pattern (obvious as disclosed by claim 8).

Regarding claim 17, the modified board of claims of Pat’367 further discloses a display device (obvious as it is old and known in the art to have an FPCB used for display device in order to have necessary interconnection) comprising the FPCB of claim 1, wherein the first insulating pattern is provided at a portion in a bent structure where a change of tensile force is relatively large, and wherein the second insulating pattern is provided at another portion in the bent structure where a change of tensile force is relatively small (obvious as a bend potion is provide as disclosed by claim 7, and the bend portion  have higher force on outer side than the inner side).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Wakako, figure 2, discloses a board with a first metal layer (27), and a second metal layer (21), on an upper and lower surface of a base (base formed of element 3, 5, 9), including a first plating layer (33) on the first metal layer, and  a second plating layer (41), and the first plating layer thinner than the second plating layer. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 10, 2022